UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 96-4173

GIOVANNI CORSINO, a/k/a Dee,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                               No. 96-4174
NORMAN BERNARD DISTANCE, JR.,
a/k/a Butchy,
Defendant-Appellant.

Appeals from the United States District Court
for the District of Maryland, at Baltimore.
Benson E. Legg, District Judge.
(CR-95-236-L)

Argued: April 11, 1997

Decided: May 14, 1997

Before HAMILTON, LUTTIG, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

ARGUED: Sheryl Joyce Lowenthal, LAW OFFICE OF BARRY
HALPERN, Coral Gables, Florida; William B. Purpura, Baltimore,
Maryland, for Appellants. Robert Reeves Harding, Assistant United
States Attorney, Baltimore, Maryland, for Appellee. ON BRIEF:
Barry Halpern, LAW OFFICE OF BARRY HALPERN, Coral
Gables, Florida, for Appellants. Lynne A. Battaglia, United States
Attorney, Baltimore, Maryland, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellants Norman Distance and Giovanni Corsino appeal their
sentences for conspiracy to distribute drugs and related crimes. Dis-
tance and Corsino both challenge the district court's determination of
the quantity of drugs involved in their drug conspiracy, and Distance
also appeals the district court's denial of his requests for downward
adjustments for mitigating role and acceptance of responsibility.
Because none of these challenges is meritorious, we affirm the sen-
tences of both appellants.

I.

During the course of a year-long DEA investigation into drug dis-
tribution activities in East Baltimore, a cooperating witness, Craig
Bydume, learned that Distance and Corsino were engaged in drug dis-
tribution. Distance introduced Bydume to Corsino in November of
1994, and over the ensuing months Bydume had several contacts with
Distance and Corsino, engaged in drug transactions with them, and
collected extensive evidence of their drug dealings. For example,
Bydume purchased 59 grams of heroin from Distance and Corsino on

                    2
February 22, 1995, and, on that same day, provided information to
authorities that led to the seizure of one kilogram of cocaine from
Brian Wiggins, moments after Wiggins purchased that cocaine from
Distance and Corsino. Additionally, Bydume tape-recorded his March
23, 1995, conversation with Corsino in which Corsino said that he did
ten "keys" a month, J.A. at 214-16, 225-26, an amount which was
confirmed by "owe" sheets which were recovered from Corsino's
apartment on June 15, 1995. Bydume also learned through conversa-
tions with members of the conspiracy that Distance and Corsino were
supplying drugs to at least eight of Bydume's acquaintances.

Distance and Corsino were convicted by a jury for conspiracy to
distribute cocaine and conspiracy to distribute heroin in violation of
21 U.S.C. § 846, and for possession with intent to distribute heroin
and possession with intent to distribute cocaine in violation of 21
U.S.C. § 841(a)(1). Distance was also convicted of possession of a
firearm after having been convicted of a felony, in violation of 18
U.S.C. § 922(g)(1). Corsino received a sentence of 200 months
imprisonment, and Distance received a sentence of 235 months and
a concurrent sentence of 60 months. Distance and Corsino were also
ordered to forfeit a total of $4.8 million in drug proceeds or substitute
assets, to be equally divided between the two of them.

II.

Distance and Corsino argue that the district court's calculation of
the drug quantities attributable to their conspiracy was clearly errone-
ous. However, the record reveals that there was more than adequate
support for the district court's finding.

The district court found that the amount of drugs reasonably fore-
seeable to both Distance and Corsino was fifty kilograms, which
placed them at a base offense of 36 under U.S.S.G.§ 2D1.1. This
finding was supported by the testimony of Craig Bydume, the "owe"
sheets found in Corsino's apartment, and the tape-recorded conversa-
tion in which Corsino said he dealt ten kilograms a month. The appel-
lants argue that the court's finding was clearly erroneous because
Bydume's testimony is "unreliable," the "owe" sheets were for an
indeterminate period of time, and Corsino's statements in the taped
conversation were "puffing." However, the jury which found Distance

                     3
and Corsino guilty of two drug conspiracies apparently found
Bydume credible, and also returned a forfeiture verdict of $4.8 mil-
lion, which was predicated on sales of one-hundred ninety two kilo-
grams of cocaine. Corsino's statement that he dealt ten kilograms a
month cannot be dismissed as mere "puffing" because it was consis-
tent with the "owe" sheets found in his apartment. Furthermore,
Bydume testified that he learned that Distance and Corsino were sup-
plying drugs to Gregory Morris, Vincent Culpepper, Sherman Grant,
Donald Duncan, Kevin Powell, "Bay-Bay," "Chuck," and "Little
Man," thus indicating a broad conspiracy. Corsino's friend "Cortland"
told Bydume that Cortland had been making trips to New York to
bring drugs back to Baltimore for Corsino for several months. J.A. at
151. And when Bydume tried to buy fourteen grams of heroin from
Corsino, Corsino insisted that he would not sell the heroin in quanti-
ties smaller than fifty grams. J.A. at 169. When all of these facts are
put together, the district court's calculation of the drug quantities
appears conservative, and certainly not clearly erroneous.

III.

Distance argues that the district court committed clear error in
denying him a downward adjustment for mitigating role under
U.S.S.G. § 3B1.2 because he was a "minor participant" in the conspir-
acy. Although Distance's culpability may have been less than Cor-
sino's, Distance's significant role in the conspiracy cannot be
gainsaid. Distance was the middle-man who introduced Baltimore
customers to Corsino, who was a New Yorker. Distance also intro-
duced Bydume to Corsino, relayed to Corsino Bydume's interest in
purchasing heroin, discussed price and quantities with Bydume, and
was present on one of the two occasions when Bydume received
drugs from Corsino and when Corsino sold the kilogram of cocaine
to Brian Wiggins. Therefore, the district court did not err, much less
clearly err, in denying Distance a downward adjustment for mitigating
role.

IV.

Finally, Distance argues that the district court committed clear
error in denying him a downward adjustment under U.S.S.G.
§ 3E1.1(a) for acceptance of responsibility. He asserts that he was

                    4
eager to plead guilty to the drug counts against him, but that he
wanted a hearing regarding drug quantity. However, Distance has
failed to establish that he accepted responsibility for his extensive
criminal activity because he never admitted to the large drug quanti-
ties that were eventually attributed to him and did not disclose infor-
mation regarding his drug activities to the government. Therefore, the
district court's ruling was not clearly erroneous.

For the reasons stated herein, we affirm the judgment of the district
court.

AFFIRMED

                    5